DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are currently pending. Claim 5 is objected to. Claims 1-4 and 6-14 are rejected. 
Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on October 11, 2018. It is noted, however, that applicant has not filed a certified copy of the FR1859410 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 10, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it refers to the figures and is not considered a “concise statement” due to its length. Correction is required. See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Pg. 2, Line 8 recites “a a lubricating”. Only one “a” is required.   
Appropriate correction is required.
Claim Objections
Claims 1-12 and 14 are objected to because of the following informalities:  
Regarding Claim 1, Line 12 recites “turbine (36)”. Other portions of the claims appear to have the reference numbers removed. Applicant is suggested to remove the reference number (36) to remain consistent with the other portions of the claims.   
Regarding Claim 9, Line 3 recites “second temperature difference (ΔTrgb)”. Other portions of the claims appear to have the references removed. Applicant is suggested to remove the reference “(ΔTrgb)” to remain consistent with the other portions of the claims.   
Claims 2-8, 10-12, and 14 are subsequently objected to for their dependencies upon a previously objected claim. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 11, Lines 6-8 recite “a means for neutralizing, for a prescribed duration, the integrating transfer function of the first corrector when the detector has detected the maximum saturation of the oil flow rate distribution control signal”, to which no corresponding structure can be found. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 11, Line 6 recites “a means for neutralizing” which invokes 35 U.S.C. 112(f). However, no corresponding structure which performs the claimed function may be found in the disclosure. Therefore, there is a lack of written description for the corresponding structure that performs the function of “neutralizing, for a prescribed duration, the integrating transfer function of the first corrector when the detector has detected the maximum saturation of the oil flow rate distribution control signal”. See also the corresponding 35 U.S.C. 112(b) rejection below. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, Lines 3-4 recite “the low-pressure compressor”. There is insufficient antecedent basis for this limitation in the claim since no low-pressure compressor is previously introduced. Claim 1 only refers to a rotary shaft. For purposes of examination, it is assumed there is sufficient antecedent basis. 
Regarding Claim 11, Line 6 recites “a means for neutralizing”. The claim limitation “means for neutralizing” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function of neutralizing 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding Claim 12, Lines 5-8 recite “a first rotary fan shaft, a rotation speed reducer configured to lower a rotational speed of the first rotary fan shaft relative to a rotational speed of a second low-pressure compressor rotary shaft or of a second low-pressure turbine rotary shaft”. The claim then incorporates Claim 1. The circuit of Claim 1 comprises “a gearbox of a rotation speed reducer configured to lower a rotational speed of a first rotary fan shaft of the turbomachine relative to a rotational speed of a second low-pressure compressor rotary shaft of the turbomachine or of a second low-pressure turbine rotary shaft of the turbomachine”. It is unclear how to treat the repetition of limitations already present in the circuit from Claim 1 that is incorporated into Claim 12. Furthermore, the claim recites “a lubricating oil circuit of the turbomachine according to claim 1”. However, Claim 1 is with respect to a “lubricating oil circuit”, not necessarily a turbomachine. Did Applicant intend to refer to the “lubricating oil circuit according to claim 1” instead of the “turbomachine according to claim 1”?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Leese (US 2011/0232293 A1), in view of Fang et al. (US 2016/0341074 A1), hereinafter Fang, Fitzpatrick et al. (US 2015/0044036 A1), hereinafter Fitzpatrick, and “Control Systems Engineering”, hereinafter Nise. An excerpt of the relevant pages of Nise is provided with this action. 
Regarding Claim 1, Figure 1 and 4 of Leese teach lubricating oil circuits of a turbomachine, each circuit comprising a distribution valve (7, 24) configured to distribute, an oil flow rate among a first heat exchanger (6, 21) positioned in contact with a secondary gas flow (8, 22) of the turbomachine to cool the oil therein and a bypass duct (leading from 7, 23), both connected to a first oil duct (between bypass and 3, 18), which is connected to a second heat exchanger (3, 18) positioned against a turbomachine fuel passage duct (2, 17) to cool the oil therein, wherein the oil circuit comprises an engine oil system (5, 20), a second oil duct (between between the second exchanger (3, 18) and the engine oil system (5, 20) [0005-0006, 0043-0044]. 
Leese does not expressly teach a gearbox of a rotation speed reducer configured to lower a rotational speed of a first rotary fan shaft of the turbomachine relative to a rotational speed of a second low-pressure compressor rotary shaft of the turbomachine or of a second low-pressure turbine rotary shaft of the turbomachine, the second oil duct between the second exchanger and the gearbox as claimed. However, a gearbox would have been obvious in view of Fang. 
Figure 2 of Fang schematically shows a lubrication circuit with more details regarding remaining structure of the remaining portions of a turbomachine. Particularly, the engine oil system of the lubrication circuit is shown to have a gearbox (46) of a rotation speed reducer configured to lower a rotational speed of a first rotary fan shaft (output of 46) of the turbomachine relative to a rotational speed of a second low-pressure compressor rotary shaft of the turbomachine or of a second low-pressure turbine rotary shaft (both considered shaft 36) of the turbomachine. The presence of the gearbox (46) helps lower the rotation speed of the shaft for more efficient rotation of the fan (38) [0020]. The gearbox requires lubrication to be fed to it, which would be through an oil duct, in order to reduce heat and increase the life of the gearbox [0021]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lubrication oil circuit taught by Leese with a gearbox of a rotation speed reducer configured to lower a rotational speed of a first rotary fan shaft of the turbomachine relative to a rotational speed of a second low-pressure compressor rotary shaft of the turbomachine or of a second low-pressure turbine rotary shaft of the turbomachine, the second oil duct between the second exchanger and the gearbox as suggested by Fang, to 
Leese and Fang do not expressly teach an oil flow rate distribution control signal, a regulation device for regulating a second oil temperature of the second oil duct on a second temperature setpoint present on an inlet of the device as claimed. However, accounting for a second temperature setpoint would have been obvious in view of Fitzpatrick. 
Figures 1-2 of Fitzpatrick teach a lubricating oil circuit with a distribution valve (124) configured to distribute, as a function of an oil flow rate distribution control signal (dotted lines), an oil flow rate among a heat exchanger (104) and a bypass duct (126), a regulation device (130) for regulating the oil temperature (measured at 132) of the oil duct (108) on a temperature setpoint present on an inlet of the device (130), the device (130) comprising a regulation loop configured to generate the oil flow rate distribution control signal (dotted lines) and regulate temperature on a setpoint present on an inlet of the device (130) [0027-0028]. The temperature of oil provided to engine components (downstream of 108) must be of a desired temperature in order to properly prevent wear. Regulating the temperature would also prevent undesirable fouling within the heat exchangers of the circuit [0047]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the lubricating oil circuit taught by Leese-Fang with an oil flow rate distribution control signal, a regulation device for regulating a second oil temperature of the second oil duct on a second temperature setpoint present on an inlet of the device as suggested by Fitzpatrick, to provide the benefits of keeping the lubricating oil at a desired temperature to prevent wear and the prevention of fouling of the heat exchangers of the circuit. 

Pg. 495 of Nise teaches the concept of feedback compensation. This is a known concept in controls which allows for a faster system response (Pg. 495, ¶2). Figure 9.45 provides an example of what this control system looks like. There is a local regulation loop (minor loop) configured to generate a control signal and regulate a first value (from G1(s)) on a first setpoint (after K), a global regulation loop (major loop), configured to generate the first setpoint as a function of the second value (after G2(s)) and of the second setpoint (R(s)). As applied to the combination, such a feedback compensator would provide for a faster response between the two heat exchangers with respect to the valve and measured temperatures. The heat exchangers are the two plants (G1(s), G2(s)) of the combination’s control system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the lubricating oil circuit taught by Leese-Fang-Fitzpatrick with a local regulation loop configured to generate the oil flow rate distribution control signal and regulate a first oil temperature of the first oil duct on a first temperature setpoint, a global regulation loop, configured to generate the first temperature setpoint as a function of the second temperature and of the second temperature setpoint as suggested by Nise, to provide the benefit of a faster system response. 
Regarding Claim 2, Leese, Fang, Fitzpatrick, and Nise teach the circuit as set forth in Claim 1. 
wherein the local regulation loop comprises a first sensor to measure the first oil temperature, as exemplified by Nise since a sensor is required for the loop to function. See the example in Figure 9.45 where the minor loop portion that has a signal looping back from G1(s). A sensor is required to send feedback from the output of the first plant G1(s) which would be the first heat exchanger. 
Regarding Claim 3, Leese, Fang, Fitzpatrick, and Nise teach the circuit as set forth in Claim 1. 
The modification by Nise in Claim 1 results wherein the local regulation loop comprises a first corrector configured to generate the oil flow rate distribution control signal of the distribution valve as a function of the first oil temperature and of the first temperature setpoint, as exemplified by Nise. See the example in Figure 9.45 where the minor loop portion contains a first corrector K1 that generates a control signal C(s) as a function of sensor signal (looping back from G1(s)) and a first setpoint (right of K). 
Regarding Claim 4, Leese, Fang, Fitzpatrick, and Nise teach the circuit as set forth in Claim 3. 
The modification by Nise in Claim 1 results wherein the local regulation loop comprises a first subtracter configured to calculate a first temperature difference between the first oil temperature and the first temperature setpoint, the first corrector being configured to generate the oil flow rate distribution signal of the distribution valve as a function of the first temperature difference, as exemplified by Nise. See the example in Figure 9.45 where the minor loop has a first subtracter (between K and K1) that calculates a difference (right of subtracter) between the first sensor signal (looping back from G1(s)) and a first setpoint (left of subtracter) that eventually generates control signal C(s). 
Regarding Claim 7, Leese, Fang, Fitzpatrick, and Nise teach the circuit as set forth in Claim 1. 
The modification by Fitzpatrick in Claim 1 results in a second sensor to measure the second oil temperature, as exemplified by the sensor (132) in Figure 2 of Fitzpatrick being necessary to measure a temperature [0027]. The modification by Nise in Claim 1 results wherein the sensor is part of the global regulation loop, as exemplified by Nise. See the example in Figure 9.45 where a signal is looped back after G2(s). 
Regarding Claim 8, Leese, Fang, Fitzpatrick, and Nise teach the circuit as set forth in Claim 1. 
The modification by Nise in Claim 1 results wherein the global regulation loop comprises a second corrector configured to generate the first temperature setpoint as a function of the second temperature and of the second temperature setpoint, as exemplified by Nise. See the example in Figure 9.45 where the major loop has a second corrector (K) that generates a first set point (right of K) as a function of a second measurement (from after G2(s)) and a second setpoint R(s). 
Regarding Claim 9, Leese, Fang, Fitzpatrick, and Nise teach the circuit as set forth in Claim 8. 
The modification by Nise in Claim 1 results wherein the global regulation loop comprises a second subtracter configured to calculate a second temperature difference between the second oil temperature and the second temperature setpoint, the second corrector being configured to generate the first temperature setpoint as a function of the second temperature difference, as exemplified by Nise. See the example in Figure 9.45 where the major loop has a second subtracter (left of K) calculating a difference between the second signal (from after G2(s)) and a 
Regarding Claim 10, Leese, Fang, Fitzpatrick, and Nise teach the circuit as set forth in Claim 3. 
Leese does not expressly teach wherein the first corrector comprises a sum of a proportional transfer function and of an integrating transfer function as claimed. However, the first corrector being a sum of proportional and integrating transfer functions would have been obvious in view of Nise. 
Pg. 494 of Nise lists several known correctors, also known as cascade compensators in the art. One of which is a PI (proportional-integral) compensator. In other words, this corrector is a sum of a proportional transfer function and of an integrating transfer function. As noted by Nise, the PI compensator is known to provide the benefit of improving steady state error. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the lubricating oil circuit taught by Leese-Fang-Fitzpatrick-Nise such that the first corrector comprises a sum of a proportional transfer function and of an integrating transfer function as suggested by Nise, to provide the benefit of improving steady state error of the system. 
Regarding Claim 12, as far as it is definite and understood, Leese, Fang, Fitzpatrick, and Nise teach the circuit as set forth in Claim 1. 
Leese teaches the turbomachine comprising a fan and a lubricating oil circuit ([0028], Figure 1). 
Leese is silent regarding the remaining structure of the turbomachine taught, not explicitly teaching a low-pressure compressor, a low-pressure turbine, a high-pressure compressor, a high-pressure turbine, a low-pressure compressor rotary shaft, a low-pressure 
Figures 1-2 of Fang teach a turbomachine with a low-pressure compressor (22), a low-pressure turbine (30), a high-pressure compressor (24), a high-pressure turbine (28), a low-pressure compressor rotary shaft (36), a low-pressure turbine rotary shaft (36), a first rotary fan shaft (output of 46), a rotation speed reducer (46) configured to lower a rotation speed of the first rotary fan shaft (output of 46) relative to a rotational speed of a second low-pressure compressor rotary shaft or of a second low-pressure turbine rotary shaft (portions of 36) [0018-0019]. These are the known portions of a turbomachine which allow for the turbomachine to intake air for combustion and conversion into kinetic energy to rotate the fan [0023-0025]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbomachine taught by Leese-Fang-Fitzpatrick-Nise with a low-pressure compressor, a low-pressure turbine, a high-pressure compressor, a high-pressure turbine, a low-pressure compressor rotary shaft, a low-pressure turbine rotary shaft, a first rotary fan shaft, a rotation speed reducer configured to lower a rotation speed of the first rotary fan shaft relative to a rotational speed of a second low-pressure compressor rotary shaft or of a second low-pressure turbine rotary shaft as suggested by Fang, to provide the benefit of allowing the turbomachine to convert an air intake into kinetic energy for rotation of the fan. 
Regarding Claim 13, Figure 1 and 4 of Leese teach a method for regulating lubricating oil circuits of a turbomachine, each circuit comprising a distribution valve (7, 24) configured to distribute, an oil flow rate among a first heat exchanger (6, 21) positioned in contact with a secondary gas flow (8, 22) of the turbomachine to cool the oil therein and a bypass duct (leading both connected to a first oil duct (between bypass and 3, 18), which is connected to a second heat exchanger (3, 18) positioned against a turbomachine fuel passage duct (2, 17) to cool the oil therein, wherein the oil circuit comprises an engine oil system (5, 20), a second oil duct (between 3, 18 and 5, 20) between the second exchanger (3, 18) and the engine oil system (5, 20) [0005-0006, 0043-0044]. 
Leese does not expressly teach a gearbox of a rotation speed reducer configured to lower a rotational speed of a first rotary fan shaft of the turbomachine relative to a rotational speed of a second low-pressure compressor rotary shaft of the turbomachine or of a second low-pressure turbine rotary shaft of the turbomachine, the second oil duct between the second exchanger and the gearbox as claimed. However, a gearbox would have been obvious in view of Fang. 
Figure 2 of Fang schematically shows a lubrication circuit with more details regarding remaining structure of the remaining portions of a turbomachine. Particularly, the engine oil system of the lubrication circuit is shown to have a gearbox (46) of a rotation speed reducer configured to lower a rotational speed of a first rotary fan shaft (output of 46) of the turbomachine relative to a rotational speed of a second low-pressure compressor rotary shaft of the turbomachine or of a second low-pressure turbine rotary shaft (both considered shaft 36) of the turbomachine. The presence of the gearbox (46) helps lower the rotation speed of the shaft for more efficient rotation of the fan (38) [0020]. The gearbox requires lubrication to be fed to it in order to reduce heat and increase the life of the gearbox [0021]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Leese with a gearbox of a rotation speed reducer configured to lower a rotational speed of a first rotary fan shaft of the turbomachine relative to a rotational speed of a second low-pressure compressor rotary shaft of 
Leese and Fang do not expressly teach an oil flow rate distribution control signal, a regulation device for regulating a second oil temperature of the second oil duct on a second temperature setpoint present on an inlet of the device as claimed. However, accounting for a second temperature setpoint would have been obvious in view of Fitzpatrick. 
Figures 1-2 of Fitzpatrick teach a method for regulating a lubricating oil circuit with a distribution valve (124) configured to distribute, as a function of an oil flow rate distribution control signal (dotted lines), an oil flow rate among a heat exchanger (104) and a bypass duct (126), a regulation device (130) for regulating the oil temperature (measured by 132) of the oil duct (108) on a temperature setpoint present on an inlet of the device (130), the device (130) comprising a regulation loop configured to generate the oil flow rate distribution control signal (dotted lines) and regulate temperature on a setpoint present on an inlet of the device (130) [0027-0028]. The temperature of oil provided to engine components (downstream of 108) must be of a desired temperature in order to properly prevent wear. Regulating the temperature would also prevent undesirable fouling within the heat exchangers of the circuit [0047]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method taught by Leese-Fang with an oil flow rate distribution control signal, a regulation device for regulating a second oil temperature of the second oil duct on a second temperature setpoint present on an inlet of the device as suggested by Fitzpatrick, to provide the benefits of keeping the lubricating oil at a desired temperature to prevent wear and the prevention of fouling of the heat exchangers of the circuit. 

Pg. 495 of Nise teaches the concept of feedback compensation. This is a known concept in controls which allows for a faster system response (Pg. 495, ¶2). Figure 9.45 provides an example of what this control system looks like. The system includes generating at a local regulation loop (minor loop) a control signal to regulate a first value (from G1(s)) on a first setpoint (after K), generating at a global regulation loop (major loop), the first setpoint as a function of the second value (after G2(s)) and of the second setpoint (R(s)). As applied to the combination, such a feedback compensator would provide for a faster response between the two heat exchangers with respect to the valve and measured temperatures. The heat exchangers are the two plants (G1(s), G2(s)) of the combination’s control system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method taught by Leese-Fang-Fitzpatrick by generating at a local regulation loop of the regulation device the oil flow rate distribution control signal to regulate a first oil temperature of the first oil duct on a first temperature setpoint, generating at a global regulation loop the first temperature setpoint as a function of the second oil temperature and of the second temperature setpoint as suggested by Nise, to provide the benefit of a faster system response. 
Regarding Claim 14, Leese, Fang, Fitzpatrick, and Nise teach the circuit as set forth in Claim 8. 

Pg. 494 of Nise lists several known correctors, also known as cascade compensators, in the art. One of which is a PI (proportional-integral) compensator. In other words, this corrector is a sum of a proportional transfer function and of an integrating transfer function. As noted by Nise, the PI compensator is known to provide the benefit of improving steady state error. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the lubricating oil circuit taught by Leese-Fang-Fitzpatrick-Nise such that the second corrector comprises a sum of a proportional transfer function and of an integrating transfer function as suggested by Nise, to provide the benefit of improving steady state error of the system.

Claim 11, assuming sufficient written description and as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Leese, Fang, Fitzpatrick, and Nise as applied to Claim 3 above, and further in view of Nise and “Automatic Mode Switching of P/PI Speed Control for Industry Servo Drives Using Online Spectrum Analysis of Torque Command”, hereinafter Seok. A copy of Seok is provided with this action. 
Regarding Claim 11, Leese, Fang, Fitzpatrick, and Nise teach the lubricating oil circuit as set forth in Claim 3. 
Leese does not expressly teach wherein the first corrector comprises a sum of a proportional transfer function and of an integrating transfer function as claimed. However, the 
Pg. 494 of Nise lists several known correctors, also known as cascade compensators, in the art. One of which is a PI (proportional-integral) compensator. In other words, this corrector is a sum of a proportional transfer function and of an integrating transfer function. As noted by Nise, the PI compensator is known to provide the benefit of improving steady state error. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the lubricating oil circuit taught by Leese-Fang-Fitzpatrick-Nise such that the first corrector comprises a sum of a proportional transfer function and of an integrating transfer function as suggested by Nise, to provide the benefit of improving steady state error of the system. 
Leese, Fang, Fitzpatrick, and Nise do not expressly teach the first corrector comprises a detector for detecting a maximum saturation of the oil flow rate distribution control signal, corresponding to the oil flow rate completely sent into the first heat exchanger, and a means for neutralizing, for a prescribed duration, the integrating transfer function of the first corrector when the detector has detected the maximum saturation of the oil flow rate distribution control signal as claimed. However, neutralizing the integrating transfer function would have been obvious in view of Seok. 
The introduction of Seok discusses basic characteristics of a PI compensator. Due to the PI controller’s tendency to overshoot when the control is far from steady state, there have been methods developed to reduce the overshoot. One such method involves switching between P and PI control depending on how far off the current condition is from steady state. In other words, neutralizing, for a prescribed duration (until “close to steady state” is reached), the integrating transfer function of the corrector when the detector has detected a maximum saturation (occurs when condition is far from steady state) of the control signal (Pg. 2642, Introduction ¶1-2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the lubricating oil circuit taught by Leese-Fang-Fitzpatrick-Nise such that the first corrector comprises a detector for detecting a maximum saturation of the oil flow rate distribution control signal, corresponding to the oil flow rate completely sent into the first heat exchanger, and a means for neutralizing, for a prescribed duration, the integrating transfer function of the first corrector when the detector has detected the maximum saturation of the oil flow rate distribution control signal as suggested by Seok, to provide the benefit of preventing overshoot of the system. 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6, as far as it is definite and understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 5, the closest prior arts, Leese, Fang, Fitzpatrick, and Nise do not expressly teach “wherein the regulation device comprises a third corrector configured to calculate, from the second temperature setpoint, an anticipative term, and the first subtracter is configured to calculate a sum of the first temperature difference and of the anticipative term of the second temperature setpoint” as claimed. None of the prior arts suggest placing such an anticipative term at the specified portion of the control loop, therefore having such an anticipative term would not have been obvious to one of ordinary skill in the art without 
Claim 6 subsequently depends upon Claim 5. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                         
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745